Opinion by
Hurt, J.
§ 337Overcharge on freight; statute construed; case stated. Appellee recovered judgment against appellant for the statutory penalty of $500 for an alleged overcharge on freight. In his petition appellee alleged that the freight transported by appellant weighed four thousand seven hundred pounds, and that it was transported *406sixty-five miles, and that appellant charged $18 freight charges. Appellant interposed a general demurrer to the petition, which was overruled, and this action of the court is assigned as error. Held, that said demurrer should have been sustained, as the petition shows no cause of- action. Appellant had the right to charge as much as fifty cents per hundred for carrying said freight any distance less than one hundred miles. [R. S. art. 4757; Murray v. R’y Co. 63 Tex. 407; 3 App. C. C. § 80.]
November 26, 1887.
Reversed and dismissed.